Citation Nr: 1529704	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  11-22 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was committed in an October 2, 2008 rating decision that denied a claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Whether CUE was committed in an October 2, 2008 rating decision that denied a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Robert Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served in the Army Reserves from August 1954 to August 1962, where he completed several periods of Active Duty for Training (ACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2011, the Veteran and his wife presented testimony at a video conference hearing before the undersigned Veterans Law Judge with respect to the issue of entitlement to service connection for a bilateral hearing loss disability.  A transcript of the hearing is of record.

On a VA Form 9 dated January 2013, the Veteran requested a hearing before a Veterans Law Judge with respect to the CUE matters.  However, he cancelled his hearing request in May 2015.  Accordingly, his request for a hearing is considered to be withdrawn and the CUE matters will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2014).

In February 2012, the Board remanded the Veteran's claim of entitlement to service connection for tinnitus.  In a rating decision dated February 2015, the RO granted this claim.  In view of the foregoing, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

In February 2012, the Board remanded the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability for evidentiary development.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An October 2, 2008 rating decision denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  An appeal to that decision was not submitted.

2.  The October 2, 2008 rating decision denying entitlement to service connection for a bilateral hearing loss disability was consistent with the facts of record and the existing legal authority, and did not contain undebatable error that would have manifestly changed the outcome of the claim.

3.  An October 2, 2008 rating decision denied the Veteran's claim of entitlement to service connection for tinnitus.  An appeal to that decision was not submitted.

4.  The October 2, 2008 rating decision denying entitlement to service connection for tinnitus was consistent with the facts of record and the existing legal authority, and did not contain undebatable error that would have manifestly changed the outcome of the claim.

5.  The evidence of record is in equipoise as to whether the Veteran's current bilateral hearing loss disability is related to his periods of ACDUTRA.  


CONCLUSIONS OF LAW

1.  The October 2, 2008 rating decision, which denied service connection for a bilateral hearing loss disability, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2014).

2.  The October 2, 2008 rating decision, which denied service connection for tinnitus, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2014).

3.  The Veteran's bilateral hearing loss disability was incurred during ACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  Accordingly, the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE matters.

Regarding the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

CUE Motions

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2014).

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination: (1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the Veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.

A breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (finding VA's breach of duty to assist caused incomplete record but not incorrect record); Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  When there is evidence both favorable and unfavorable on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

In light of the Veteran's contention voiced before VA, it is important to note the doctrine of resolving reasonable doubt in favor of the Veteran is not for application as to his CUE motions. Yates v. West, 213 F.3d 1372 (2000).  Further, it is the Veteran's burden of showing that CUE is present.  King v. Shinseki, 26 Vet. App. 433, 439 (2014).

The Veteran contends that CUE was committed in an October 2008 rating decision because his statements regarding in-service acoustic trauma were disregarded.  See, e.g., a statement from the Veteran dated February 2011.  He has further indicated that had his competent report of lay evidence of in-service acoustic trauma been properly weighed, his claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus would have been granted.  Id.  

As to the Veteran's contention, the Board initially notes that between the October 2008 rating decision and the above-referenced February 2015 rating decision that granted service connection for the Veteran's tinnitus, the Veteran was provided a VA audiological examination in June 2013, the report of which contained a positive nexus opinion linking the Veteran's current tinnitus to service.  Thus, the grant of service connection in February 2015 was based on additional evidence that was not of record at the time of the October 2008 denial.  Additionally, the June 2013 VA audiological examination documenting a diagnosis of a bilateral hearing loss disability for VA evaluation purposes under 38 C.F.R. § 3.385 as well as a private opinion from J.E., M.D. linking the Veteran's bilateral hearing loss disability to military training were associated with the record following the October 2008 rating decision.  At the time of the October 2008 rating decision, evidence of a bilateral hearing loss disability for VA evaluation purposes under 38 C.F.R. § 3.385 was not of record.  The Board notes that a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  

With regard to the Veteran's contention that his lay evidence was not properly weighed in the October 2008 rating decision, the Board notes that disagreement as to how the facts were weighed or evaluated is not CUE.  See Russell, 3 Vet. App. at 313-14 (1992).  In any event, with respect to the Veteran's tinnitus claim, the RO acknowledged receipt of the Veteran's April 2008 claim for VA benefits wherein he reported tinnitus was due to weapons noise exposure incurred during training.  As such, the RO noted the Veteran's report of in-service noise exposure in denying his claim.  Thus, this contention does not rise to the level of CUE.

With respect to the Veteran's bilateral hearing loss disability claim, the RO also addressed the Veteran's April 2008 claim for VA benefits noting his in-service noise exposure.  However, a current bilateral hearing loss disability for VA evaluation purposes under 38 C.F.R. § 3.385 was not of record at the time of the October 2008 rating decision.  Therefore, even if the RO had not acknowledged the Veteran's report of in-service noise exposure, the outcome would not have manifestly changed as there was no evidence of a current bilateral hearing loss disability.  As such, the Veteran has not provided reasons as to why one would be compelled to reach the conclusion to which reasonable minds could not differ that the result of this adjudication would have been manifestly different but for an error.  Thus, this contention does not rise to the level of CUE.

While sympathetic to the Veteran's situation, the Board finds he has not shown that CUE was committed in the RO's October 2008 rating decision denying his claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.

Service connection for a bilateral hearing loss disability

The Veteran contends that he has a bilateral hearing loss disability related to his periods of ACDUTRA, specifically due to noise exposure from firing weapons.  See, e.g., a statement from the Veteran dated November 2014.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

"Active military, naval, or air service" is defined in 38 U.S.C. § 101(24) to include "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty." "Active duty for training" for members of the Army National Guard of any state is defined in 38 U.S.C. § 101(22)(C) as including full-time duty under section 316 (rifle instruction of civilians), 502 (annual training), 503 (field exercises), 504 (National Guard schools), or 505 (Army and Air Force schools and field exercises) of title 32.  See also 38 C.F.R. § 3.6(c)(3) (2013); Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).

In Harris v. West, 13 Vet. App. 509 (2000), the Court ruled upon the meaning of 38 U.S.C.A. § 101(22), pertaining to active duty for training.  It noted that under 38 U.S.C. A. § 101(24), "active military, naval, or air service" included any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss disability, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  However, presumptive periods do not apply to ACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the Veteran's periods of ACDUTRA is not appropriate.

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2014).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014). 

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Shedden, supra.

As to element (1), it is undisputed that the Veteran is currently diagnosed with a bilateral hearing loss disability for VA evaluation purposes under 38 C.F.R. § 3.385.  See, e.g., a June 2013 VA examination report.  Shedden element (1) is therefore satisfied.

With respect to element (2), in-service disease or injury, the Veteran contends that his bilateral hearing loss disability is due to firing weapons during ACDUTRA.  The Veteran's service treatment records are unavailable for review.  However, the Veteran is competent to attest to experiencing acoustic trauma during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran as a lay person is competent to report the circumstances of being exposed to acoustic trauma from firing weapons.  The Board has no reason to doubt that the Veteran experienced such exposure during service, and finds him credible with regard to his reported in-service injury.  Shedden element (2) is therefore arguably satisfied.  

Turning to element (3), nexus, the record contains conflicting medical opinions which address the issue of nexus.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Dr. J.E. indicated in a July 2012 private treatment record that the Veteran's bilateral hearing loss disability is related to his military training with weaponry during ACDUTRA.  Specifically, he documented the Veteran's in-service acoustic trauma and his hearing problems following ACDUTRA.  He further noted that the audiogram taken during evaluation is consistent with loud noise exposure which caused injury to his hearing cells which in turn caused the current hearing loss.  He also documented a review of multiple audiological treatment records dated from 1989 in determining that the Veteran's current bilateral hearing loss disability is consistent with in-service noise exposure.     

In contrast to the above opinion, a VA examiner conducted an audiological examination of the Veteran in June 2013 and following examination of the Veteran and consideration of his medical history, concluded that the Veteran's current bilateral hearing loss disability is not related to ACDUTRA.  The examiner's rationale for her conclusion was based on her finding that the initial treatment for hearing loss in 1989 did not indicate an audiometric pattern that was primarily suggestive of acoustic trauma.  She also noted the Veteran's cochlear implant procedure which involves the surgical implantation of electrodes into the cochlea, thus destroying some or all of a recipient's residual hearing.  The examiner also noted the absence of complaints of or treatment for hearing loss for more than 10 years since discharge from Reserve duty.  She reported that based on the Institute of Medical Report on noise exposure in the military, noise induced hearing loss occurs immediately and does not have a delayed onset weeks, months, or years after the exposure event(s).  

Both the opinion of Dr. J.E. and the opinion of the VA examiner were based upon a thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].

Given both positive and negative nexus opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current bilateral hearing loss disability is related to his ACDUTRA.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  As such, element (3), and thereby all three elements, has been satisfied as to this claim.   

In conclusion, for reasons and bases expressed above, the benefit sought on appeal, entitlement to service connection for a bilateral hearing loss disability, is granted.


ORDER

The motion to revise the October 2, 2008 rating decision denying entitlement to service connection for a bilateral hearing loss disability on the basis of CUE is denied.

The motion to revise the October 2, 2008 rating decision denying entitlement to service connection for tinnitus on the basis of CUE is denied.

Entitlement to service connection for a bilateral hearing loss disability is granted.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


